PER CURIAM:
Appellant Maurice Jones was found guilty of criminal trespass1 by the same jury which acquitted him of the charges of burglary2 and theft3 which arose out of the same occurrence. On appeal, he contends that the evidence was insufficient to sustain his conviction. We are unable, however, to determine the validity of this contention because of the incomplete state of the record.4 Therefore, we are compelled to remand the case for completion of the record and for a determination by the Common Pleas Court, based upon the complete record of the contention that there was insufficient evidence to convict appellant. Jurisdiction of this court is retained.
So ordered.

. 18 Pa.C.S.A. § 3503(a)(1).


. 18 Pa.C.S.A. § 3502(a).


. 18 Pa.C.S.A. § 3921(a).


. The record reflects that only the case of the Commonwealth was transcribed for review on appeal despite the request of the appellant that the entire transcript be transcribed and the copies thereof be furnished counsel. We are thus precluded from making a proper review upon the entire record of the sufficiency of the evidence to support the conviction of appellant. Commonwealth v. Smith, 490 Pa. 329, 416 A.2d 494 (1980); See Pa.R.A.P. 1922; Commonwealth v. Anderson, 441 Pa. 483, 272 A.2d 877 (1971) (while a transcript per se is not absolute due process necessity, there must be an equivalent “picture” of what transpired below); Commonwealth v. Bear, 283 Pa.Super. 174, 423 A.2d 1045 (1980)); Commonwealth v. Reynolds, 254 Pa.Super. 454, 386 A.2d 37 (1978); See also Act of May 1, 1907, P.L. 135, § 2, as amended, 17 P.S. § 1802, repealed, act of April 28, 1978, P.L. 202, No. 53, § 2(a) [899], effective June 27, 1978.